Title: Thomas Jefferson to Mathew Carey, 27 January 1812
From: Jefferson, Thomas
To: Carey, Mathew


          
                  Sir 
				              
                     Monticello 
				                 Jan. 27. 12.
          
		  
		  
		  The Parliamentary Manual, originally compiled for my
				own personal use, was printed on the supposition it might be of use to others,
				and have some tendency to settle the rules of proceeding in Congress, where, in
				the lower house especially they had got into forms totally unfriendly to a fair
				extrication of the will of the majority. no right over it was therefore wished
				to be retained over it by myself, nor given to
			 th 
                  others. it’s reimpression therefore 
                  consequently is open
			 to every one, nor have I any thing to add to it but what is contained in the
			 inclosed paper. 
		  when
			 I first printed it, I had never seen Hatsell’s
			 3d volume. a subsequent perusal of that suggested the inclosed
			 amendments which should be incorporated with the text of the original in their
			 proper places.
			 
		  I
			 believe that mr Milligan of Georgetown is now engaged in
			 printing an 8vo edition. I think he has erred in the size of
			 the volume. almost the essence of it’s value is in it’s being accomodated to
			 pocket use. 
			 Accept the assurance of my esteem &
				respect
          
            Th:
            Jefferson
        